DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 10/18/2019 and 09/10/2020 are being considered by the examiner. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “case” in claim 3, the “emergency spring” as well as the “emergency springs rotate rotating shafts” of the servomotors in claim 7, the “wires” in claim 8, the “external controller” in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: wires 231b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
5.	The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
6.	The specification of the disclosure is objected to as failing to comply with guidelines as set forth in 37 CFR 1.52. Page numbers and paragraph numbers are required. The examiner requests that in response to this office action, a substitute specification to be filled that includes the above mentioned matter.  
Claim Objections
7.	Claims 3, 4 and 6 are objected to because of the following informalities:  
a.	Claim 3, line 8: the term “a parachute” should be rewritten as --the parachute-- as positively recited in Claim 1.
b.	Claim 4, line 2: the term “a parachute” should be rewritten as --the parachute-- as positively recited in Claim 1.
c.	Claim 6, line 6: the term “the servomotor” should be rewritten as --the second servomotor--.
Appropriate correction is required.
8.	The applicant is reminded that the function recitation of limitations in Claims 1-12 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 3, lines 1-2, recites the limitation “in a case wherein a charge of the drone body battery detected by the battery detector” rendering the claim vague and indefinite, since it is unclear if “a case” is being claimed or whether a step (i.e. method claim steps) relating to the batteries and deploying of the parachute is being claimed. 
12.	Claim 4 recites the limitation “the other side” in line 4. There is insufficient antecedent basis for this limitation in the claim.

14.	Claim 7, lines 1-4, recites the limitation “wherein the first and second servomotors each comprise an emergency spring, wherein, when the first and second servomotors are powered off, the emergency springs rotate rotating shafts of the first and second servomotors by moving the check valve or the parachute support holder so that the parachute is capable of being unfolded” rendering the claim uncertain. Per the applicant’s disclosure, each of the servomotors are in associated with a separate embodiment related to a parachute deployment mechanism. As such, it cannot be understood how exactly are these distinct concepts being claimed together and in a working relationship relative to one another since neither of these embodiments were disclosed as being in a single parachute deployment system. It is suggested that one of the servomotors and its respective spring to be removed such that the claims are directed to a single servomotor and its respective spring. Furthermore, there is insufficient antecedent basis for the limitations “the first and second servomotors”, “rotating shafts”, and “the parachute support holder” in the claim.
15.	Claim 10, line 4, recites the limitation “the parachute kit is located at an upper portion of the drone body” rendering the claim confusing and unclear as to exactly what is meant by the kit being located at an upper portion of the drone body since per the applicant’s disclosure the parachute kit is always coupled to an upper portion of the drone, irrespective of the drone being in upright position or falling position. As such, it cannot be understood as to whether the parachute kit is in a state of changing positions relative to the drone body or whether it is meant that that the parachute is coupled above the drone body. As best understood, the parachute kit is coupled to an upper portion of the drone body. Similarly claim 11, which recites “the parachute kit is located at a lower portion of the drone body” is unclear for the same reasons. 
Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160347462 A1), in view of Boyes et al. (US 10717524 B1), hereinafter “Boyes”.
18.	Regarding Claim 1, Clark discloses a drone (Abstract and FIG. 1), comprising:
	a drone body battery (drone battery 118 as seen in FIG. 2) provided in the drone body (102) and responsible for supplying power (para. [0025]) to the drone body (102); 
a parachute kit (106) coupled to the drone body (102) and comprising a parachute therein (para. [0008], [0022]; parachute kit 106 having a parachute); 
a battery detector provided in the parachute kit and responsible for checking a state of the drone body battery (para. [0036]; controller 130 being configured to detect battery levels of drone battery 118 and parachute kit battery 126 via an internal analog-to-digital converter (ADC) as seen in FIGS. 2-3); and 
(130) for controlling the parachute kit (106) depending on a state of the drone body battery (118) detected by the battery detector (the equivalent structure in parachute controller 130 of parachute kit 106 being in communication to battery 116 is capable of performing the function of controlling parachute kit 106 depending on a state of the drone battery 118 detected by the battery detector).
Clark is silent regarding the parachute kit being detachably coupled to the drone body.
Boyes discloses a configurable drone (Boyes Abstract and FIG. 1) comprising swappable avionics detachably coupled to body of the drone (c. 4, ln. 39-57 and c. 5, ln. 15-35; swappable avionics 200 detachably coupled to a body of the drone via couplers 212).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Clark as taught by Boyes such that the parachute kit is detachably coupled to the drone body. In doing so, the drone benefits from having means such that the drone is easily configurable and equipped with replaceable emergency systems such as a parachute kit that can be swapped upon becoming spent and replaced with another parachute kit required for a new flight plan that is to be executed by a drone. 
19.	Regarding Claim 2, modified Clark discloses the drone according to claim 1, wherein the parachute kit (106) comprises a parachute kit battery (126) for supplying electricity to the parachute kit (106), 
wherein the parachute kit battery (128) is connected to the drone body battery in a wired or wireless manner (para. [0019] and FIG. 2).
20.	Regarding Claim 3, modified Clark discloses the drone according to claim 2, wherein, in a case wherein a charge of the drone body battery detected by the battery detector is less than or equal to a preset value, when the parachute controller determines that the drone is capable of reaching a destination using a total charge of a remaining charge of the drone body battery and a charge of the 
when the parachute controller determines that the drone is incapable of reaching the destination using the total charge, the parachute controller performs control so that a parachute of the parachute kit is unfolded (paras. [0026], [0030]-[0032], [0036]-[0053]; parachute controller 130 disclosed as being in communication with primary processor(s) 110 of the primary operation system 104 of the drone, and with the parachute controller 130 being configured to and in communication with at least the drone body battery 118, parachute kit battery 126 as well as the parachute deploy mechanism 128 the parachute controller is capable of performing the function of determining that the drone is capable of reaching a destination using a total charge of a remaining charge of the drone body battery 118 and a charge of the parachute kit battery 126 such that controller 130 supplies electricity from the kit battery 126 to the drone battery and the controller 130 being capable of determining that the drone is unable to reach its destination using the total charge such that the controller 130 is capable of controlling the parachute kit 106 and deploying the parachute, for further evidence see FIGS. 2-6).
21.	Regarding Claim 12, Clark discloses a parachute kit (Abstract, para. [0022]; parachute kit 106 as seen in FIGS. 1-2) for drones, wherein the parachute kit (106) is coupled to a drone body (102) provided with a drone body battery (118), and comprises a parachute kit body (body of the parachute kit 106 as seen in FIGS. 1-2) coupled to the drone body (102) and comprising a parachute therein (para. [0008], [0022]; parachute kit 106 having a parachute); 
a parachute kit battery (126) for supplying electricity to the parachute kit (106); 
a battery detector provided in the parachute kit body and responsible for checking a state of the drone body battery (para. [0036]; controller 130 being configured to detect battery levels of drone battery 118 and parachute kit battery 126 via an internal analog-to-digital converter (ADC) as seen in FIGS. 2-3); and 
a parachute controller (130) for controlling the parachute kit (106) depending on a state of the drone body battery detected by the battery detector (the equivalent structure in parachute controller 130 of parachute kit 106 being in communication to battery 116 is capable of performing the function of controlling parachute kit 106 depending on a state of the drone battery 118 detected by the battery detector, 
wherein, upon determining that a drone is incapable of reaching a destination using a total charge of a remaining charge of the drone body battery (118) and a charge of the parachute kit battery (126), when a total charge of the parachute kit battery and the drone body battery is 0, or when a parachute unfolding command is received from an external controller, the parachute controller performs control so that the parachute is unfolded (para. [0022], [0026], [0028] [0030]-[0032], [0036]-[0053]; parachute controller 130 disclosed as being in communication with primary processor(s) 110 of the primary operation system 104 of the drone which is capable of receiving date using transceiver 108 from an external controller, and with the parachute controller 130 being configured to and in communication with at least the drone body battery 118, parachute kit battery 126 as well as the parachute deploy mechanism 128 the parachute controller is capable of performing the function the parachute controller performs control so that parachute is unfolded in response to a total charge of the batters are 0 or when a parachute unfolding command received from an external controller).
	Clark is silent regarding the parachute kit body being detachably coupled to the drone body
Boyes discloses a configurable drone (Boyes Abstract and FIG. 1) comprising swappable avionics body detachably coupled to body of the drone (c. 4, ln. 39-57 and c. 5, ln. 15-35; swappable avionics body 200 detachably coupled to a body of the drone via couplers 212).
. 

22.	Claim(s) 4, 6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160347462 A1) and Boyes et al. (US 10717524 B1) as applied to Claim 1 above, and further in view of Pick (US 20160318615 A1).
23.	Regarding Claim 4, modified Clark discloses the drone according to claim 1, wherein, when the parachute controller (130) receives a parachute unfolding command, the parachute controller deploys the parachute (para. [0026], [0031], [0034], [0043]; controller 130 in communication with parachute deployment mechanism 128 such that the parachute is deployed via parachute trigger 150 as such parachute controller is capable and configured to perform the function of unfolding the parachute in response to the controller 130 receiving a parachute unfolding command).
	modified Clark is silent regarding a parachute chamber, a parachute cover, a parachute support and a parachute pressurizer.
	Pick discloses a safety and recovery system for a drone (Pick Abstract and FIGS. 1-5) comprising a parachute chamber (14) in which a parachute (18) is disposed; 
	a parachute cover (24) for covering one side (FIGS. 3-4) of the parachute chamber (14);
	a parachute support (para. [0038]; parachute support 32) disposed on the other side of the parachute chamber (14) and responsible for supporting the parachute (paras. [0038]-[0039]);
(30) for selectively applying pressure (paras. [0036], [0040]-[0041] and  [0044]; pressurizer 30 is capable of selectively applying pressure due to actuator 16 being configured to selectively engage cover 24 such that when cover 24 in a closed position pressurizer 30 remains in a compressed state and with cover 24 in an open position pressurizer 30 applies pressure to parachute support 32 for deploying parachute 18) to the parachute support (32).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Clark to use the arrangement of Pick, as a known parachute chamber, parachute cover, parachute support and parachute pressurizer arrangement for the purpose of facilitating and optimizing the deployment of a parachute. 
24.	Regarding Claim 6, modified Clark discloses (see Pick) the drone according to claim 4, wherein the parachute pressurizes comprises a spring accommodating for accommodating a compressed spring (paras. [0038]-[0039]);
	a parachute support holder for selectively holding the parachute support so that the parachute support keeps the spring compressed (para. [0040]; a parachute support holder 38 which engages cover 24 and driven by servo 34 and in communication to actuator 16 such that support holder 38 engaging cover 24 allows for the spring to remain compressed while the cover 24 remains in a closed position); and
	a second servomotor (34) for selectively rotating the parachute support holder (38),
	wherein, when the servomotor rotates (34) the parachute support holder (38) at predetermined angle (a predetermined angle defined by degree in which holder 38 is rotated about its pivot point as supported by para. [0040] and seen in FIGS. 4-5). 
25.	Regarding Claim 10, modified Clark discloses (see Clark) the drone according to claim 3, wherein the parachute kit (106) comprises a position measuring unit (132) and the parachute controller configured to measure the altitude of the drone (para. [0030]; controller 130 configured to determine the altitude of the drone), and the parachute controller (130) controls the parachute kit (106) so that the parachute is unfolded upon determining, by the position measuring unit (132), that the parachute kit is located at an upper portion of the drone body (para. [0030]; parachute controller 130 which is in communication with the parachute deployment mechanism 128 as well as the position measuring unit 132 is capable of performing the function of the controller controlling the parachute kit so that the parachute is unfolded upon determining, by the position measuring unit, that the parachute kit is located an upper portion of the drone body).
	Modified Clark is silent regarding an altitude measuring unit. 
	Pick discloses a safety and recovery system for a drone (Pick Abstract and FIGS. 1-5) comprising an altitude measuring unit (paras. [0047] and [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Clark as taught by Pick such that the parachute kit comprises an altitude measuring unit. In doing so, the drone benefits from having means necessary to monito and determine a predetermined threshold decreasing in altitude within a given time period that is indicative to a drone being a free fall or otherwise emergency condition (Pick para, [0047]).
26.	Regarding Claim 11, modified Clark discloses (see Clark) the drone according to claim 10, wherein, when an altitude measured by the altitude measuring unit is less than or equal to a preset altitude, the parachute controller controls the parachute kit so that the parachute is unfolded even when the parachute kit is located at a lower portion of the drone body (with consideration to controller being in communication with the PMU 132, the parachute deployment mechanism 128, the primary operation system 104 of the drone and the controller being configured to determine the altitude of the drone, the parachute is capable of performing the function of controlling parachute kit 106 so that the parachute is deployed even the parachute kit 106 located at a lower portion or any portion of the drone body 102).

27.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20160347462 A1), Boyes et al. (US 10717524 B1) and Pick (US 20160318615 A1) as applied to Claim 4 above, and further in view of Wang et al. (US 20170225792 A1).
28.	Regarding Claim 8, modified Clark discloses (see Pick) the drone according claim 4, wherein the parachute cover (24) is coupled to a top rim (cover 24 coupled to a top rim of chamber 14 via hinge 26 and cover arm 28 as seen in FIGS. 3-4) of the parachute chamber (14).
	Modified Clark is silent regarding the parachute cover comprises a plurality of partial covers. 
	Wang discloses a parachute deployment system for a drone (Wang Abstract and FIG. 1) comprising a parachute cover comprising of a plurality of partial covers (para. [0053]; parachute cover 220 having a plurality of partial covers that are spread apart as seen in FIGS. 2A-3A), wherein the partial covers are coupled to a top rim of the parachute chamber in a fitting manner (para. [0047]; partial covers of cover 220 coupled to a top rim such as an edge of base 210 in a fitting manner via pins and securement tabs 260 as seen in FIGS. 3A-3B), and the partial covers are connected to each other so that the partial covers are separated by pressure generated by the parachute pressurizer (paras. [0041], [0043], [0047]-[0049], [0053]; partial covers connected via central cover portion 240 such that the partial covers are separated by pressure generated by a parachute pressurizes such as acceleration mechanism 225 having a spring for generating pressure and pushing deployment tray 215 in order to deploy the parachute as seen in FIGS. 2A-2B).
	 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Clark to use the arrangement of Wang, as a known arrangement of partial covers relative to a parachute chamber arrangement for the purpose of 
29.	Regarding Claim 9, modified Clark discloses (see Wang) the drone according to claim 8, wherein the partial covers are connected to the parachute by wires (para. [0049]; partial covers of cover 220 connected to the parachute by wires such as suspension lines of the drone that are attached to base 210 while the parachute is in a non-deployed state and the covers remain fixed to the base).


Allowable Subject Matter
Claim 13 is allowed.
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections. 











Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Vawter (US 20180162552 A1), Hiisila (US 20160332738 A1), Yagihashi et al. (US 20200198790 A1), Yagihashi et al. (US 20210206497 A1), Ozaki (US 20170313433 A1), Bash et al. (US 20180065745 A), Wei et al. (US 9145212 B1), Jeong et al. (US 20200033845 A1), Ferreyra et al. (US 20160340049 A1) and Thomas et al. (US 20170144562 A1) disclose parachute deployment systems for drones. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642